Citation Nr: 1034323	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-18 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to a compensable disability rating for 
hypertension.

2.  Entitlement to a disability rating in excess of 30 percent 
for a cervical spine disability.

3.  Entitlement to an initial disability rating in excess of 10 
percent for right upper extremity radiculopathy.

4.  Entitlement to an initial disability rating in excess of 10 
percent for left upper extremity radiculopathy.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which continued the previously assigned 30 percent 
disability rating for the Veteran's service-connected cervical 
spine disability and the noncompensable rating assigned for the 
Veteran's hypertension.  

In November 2009, the RO granted separate 10 percent evaluations 
for the Veteran's right and left upper extremity radiculopathy.

In August 2010, the Veteran presented testimony before the 
undersigned member of the Board of Veterans' Appeals during a 
videoconference hearing.  

The issue of entitlement to service connection for headaches as 
secondary to a cervical spine disability being referred has been 
raised by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board has determined that the Veteran must be afforded 
additional VA medical examinations prior to appellate review.  

With regards to his cervical spine disability and his right and 
left upper extremity radiculopathy, the Veteran testified during 
his August 2010 hearing that his disability had worsened since he 
was last examined.  He testified that he was experiencing 
limitation of motion of the cervical spine, stiffness, and severe 
pain that radiated into his left shoulder.

With regards to the Veteran's hypertension, during his Board 
hearing, the Veteran testified that he had recently been 
prescribed medication for high blood pressure by Thomas 
Clairmont, M.D, indicating that the condition had worsened since 
the most recent VA examination.  

Accordingly, the Board finds that the Veteran should be afforded 
new VA examinations in order to verify the current severity of 
his disabilities and facilitate analysis under the rating 
criteria applicable in this matter.  See 38 C.F.R. § 5103A(d).

With regard to his claim for TDIU, the Board notes that, in Rice 
v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of 
Appeals for Veterans Claims (Court) held that a TDIU claim is 
part of an increased rating claim when such claim is raised by 
the record.  In this case, the issue is raised by the record.  
The Veteran asserted during his August 2010 videoconference 
hearing that he was unable to work due to his service-connected 
disabilities.  To date, this issue has not been considered by VA, 
and it is referred to the RO for appropriate action.

Accordingly, the case is REMANDED for the following action:

1.  The RO will ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment for his cervical spine 
disability, upper extremity radiculopathy, 
and hypertension that is not of record.  
The Veteran should be provided with the 
necessary authorizations for the release of 
any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the claims 
folder.

2.  The Veteran should be afforded an 
appropriate VA examination to evaluate the 
severity of his service-connected cervical 
spine disability and his right and left 
upper extremity radiculopathy.  

The examiner should identify all residuals 
attributable to the Veteran's service-
connected congenital torticollis, to 
include any muscle, orthopedic, 
neurological residuals, etc.

The examiner should specifically discuss 
the severity of any muscle impairment, and 
identify all of the muscle groups involved.

The examiner should state whether there are 
any orthopedic residuals associated with 
the Veteran's service-connected disability 
and identify any joints involved...  The 
examiner should report range of motion of 
the cervical spine in degrees.

The examiner should state whether the 
Veteran's cervical spine disability is 
productive of any incapacitating episodes, 
which are defined as periods of acute signs 
and symptoms that require bed rest 
prescribed by a physician or treatment by a 
physician, and if so, the frequency and 
duration of those episodes.

Further, the examiner should also discuss 
the nature, extent and severity of the 
Veteran's right and left sided 
radiculopathy of the upper extremities.

The examiner must comment on the impact the 
Veteran's cervical spine disability, to 
include the right and left upper extremity 
impairment, has on the Veteran's ability to 
work.

The claims folder should be made available 
to the examiners for review before the 
examinations.

3.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and severity of his hypertension.  
The claims file should be made available 
and reviewed by the examiner. The examiner 
should state if the Veteran requires 
continuous medication for control, indicate 
his blood pressure readings, and state 
whether the Veteran has a history of 
diastolic pressure readings of 100 or more. 
The rationale for all findings and 
conclusions should be set forth in a 
legible report

4.  After completing the above-requested 
development, the RO should schedule the 
Veteran for an appropriate VA examination 
in connection with his claim for a TDIU.  
The claims folder should be made available 
to and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  The examiner should opine as to 
whether, without regard to the Veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that his service-connected 
disabilities, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful occupation.  
A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report. 

5.  Then, readjudicate the appeal, to 
include whether considering whether a TDIU 
is warranted.  If the decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

